Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 1 of 13
                                                                                  FILED BY                 D.C.

                                                                                       FE8 12 2222
                                                                                        ANGELA E.NOBLQ
                              UNITED STATES DISTR IC T C O URT                         CLERK
                                                                                       s.o,o:uiu
                                                                                               SkDI
                                                                                                 .-SI
                                                                                                   MIACm
                                                                                                      MI
                              SO UTH ER N DISTR IC T O F FLO RIDA

                                 No.      $D -C 7R E X *

   UN ITED STATES O F AM ERICA

   VS.

   JUAN RIBA S DO M ENECH ,
   JO SE VICENTE G O M EZ A VILES,and
   FELIPE M ON CALEAN O BO TER O ,

         Defendants.
                                            /

                                     CRIM INAL COVER SHEET

         Did this m atter originate from a m atterpending in the N orthenzRegion ofthe United States
         A ttorney'sOffice priorto October l4,2003?        Yes x N o

         Did this m atter originate from a m atter pending in the CentralRegion of the United States
         Attorney'sOffice priorto Septem ber 1,2007?       Yes x N o

                                                Respectfully subm itted,

                                                ARIAN A FA JA RDO O RSHAN
                                                UN ITED STA TES A TTORN EY


                                        BY :
                                                A LEX AN DER KRAM ER
                                                TRIAL ATTORN EY ,CRIM IN A L DIVISION
                                                DEPARTM EN T OF JU STICE
                                                CourtID N o.A 5502240
                                                99 N E 4thstreet
                                                M iam i,Florida 33132-21l1
                                                Tel:(202)768-1919
  Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 2 of 13

AO91(Rev.08/09) CriminalComplaint

                                U NITED STATESD ISTRICT C OURT
                                                      forthe
                                           Southern DistrictofFlorida

               United StatesofAmerica                    )
                           V.                            )
            JUAN RIBAS DOMENECH,
        JosE VICENTE GOMEZ AVILES,and
                                                         ) CaseNo. q o . V..z.c .% D X
                                                         )
         FELIPE M ONCALEANO BOTERO                       )
                                                         )

                                           CRIM INAL COM PLAINT

        1,the com plainantin thiscase,state thatthefollowing istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of                2014-2016               inthecountyof                 Miami
                                                                                               -Dade               inthe
  Southern     Districtof            Florida         ,thedefendantts)violated:
          CodeSection                                            OffenseDescri
                                                                             ption
18U.S.C.j 1956(h)                     Conspiracyto Iaunderbriberyproceeds in U.S.currencythrough bank
                                      accounts in orderto concealthe nature,Iocation, source,ownershi
                                                                                                    p,and
                                      controlofthe proceeds




        Thiscrim inalcomplaintisbasedonthesefacts:
(seeattachedaffidavi
                   t)



        W Continuedontheattachedsheet.


                                                                                   omp ainant'ssignature

                                                                        JeffLaMirand I -CIS ecialA ent
                                                                                   Printe namea tiIe

Swornto beforem eandsigned inmy presence.                                                                  ,..C.




Date.
    .               l1k q>
                                                                               '
                                                                                     Judge'
                                                                                          s '
                                                                                            gnature

Cityandstate'
            .                                                     Hon.John J. 'Sullivan,U.S.Ma istrate Jud e
                                                                                   Printed nameand title
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 3 of 13




        T, JEFFREY LAMIRAND, being duly sworn, depo se and state
   follows:

               1.   I am a Special Agent with the Internal Revenue
   Service, Criminal Investigation C'IRS-CI'').         I have been an IRS-
   CI Special Agent since on or about July 9, 2010 .            My
   responsibilities include the investigation of possible criminal
   violations of the Internal Revenue Laws (Title 26, United States
   Code), the Bank Secrecy Act (Title 31, United States Code), the
   Money Laundering Control Act (Title 18, United States Code), and
   other related offenses .     I hold a bachelor's degree in
   accounting and finance from Michigan State University .  I also
   hold a Juris Doctor degree from Chicago-Kent College of Law . I
   am a certified public accountant (CPA ) licensed to practice in
   the State of Virginia and an attorney licensed to practice in
   the State of Illinois . On or about February 8, 2014, I became a
   full-time member of the Global Illicit Financial Team (nGIFT''),
   a multi-agency task force within IRS-CI whose mission is to
   investigate large, international third-party money laundering
   cases . I am fluent in Spanish . As part of my work at the IRS ,
   I have received training regarding fraud and white collar
   crimes, including the Foreign Corrupt Practices Act (AAFCPA/') and
   money laundering .

              2.  I am familiar with the facts and circum stances
   set   forth below   from my personal participation       in  the
   investigation, including my examination of reports and records,
   witness interview notes, my participation in witness interviews,
   and conversations with other law enforcement officers and other
   individuals. Because this affidavit is being submitted for the
   limited purpose of establishing probable cause, it does not
   include a11 the facts that I have learned during the course of
   my investigation .   Where the contents of documents and the
   actions, statements and conversations of others are reported
   herein, they are reported in substance and in       unless noted
   otherwise.

                3.   Your affiant has participated in a criminal
   investigation into JUAN RIBAS DOMENECH, an Ecuadorian citizen
   who currently resides in Miami-Dade County, Florida; FELIPE
   M ON CALEAH O BOTER O , a Colomb ian c iti zen ; and JO SE V ICEN TE GOM EZ
   AVILES, an Ecuadorian citizen who currently resides                 Miami-
   Dade County, Florida . Based on the evidence gathered through
   this investigation, there is probable cause to believe that from
   in or around 2014 through at least in               around 2016, in the
   Southern District of Florida and elsewhere, JUAN RIBAS DOMENECH ,
   FELIPE MONCARRANO BOTERO , and JOSE VICENTE GOMEZ AVILES,
   together with others, engaged in a bribery scheme that violated
                                       1
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 4 of 13




   United States 1aw and Ecuadorian bribery law, and from in or
   around 2014 through in or around 2016, JUAN RIBAS DOMENECH ,
   FELIPE MONRAT.RANO BOTERO , and JOSE V ICENTE GOMEZ AVILES,
   together with others, conspired to launder monetary instruments,
   in violation of Title 18, United States Code, Section 1956 (h),
   that is: knowing that the property involved in a financial
   transaction represented the proceeds of the unlawful bribery
   scheme, conducted and attempted to conduct such a financial
   transaction which in fact represented the proceeds of specified
   unlawful activity, knowing that the transaction was designed in
   whole or in part to conceal and disguise the nature, the
   location, the source, the ownership , and the control of the
   proceeds of specified unlawful activity, in violation of Title
   18, United States Code, Section 1956 (a) (1) (B) (i).
             4.  Bribery of a foreign official, a felony violation
   of the FCPA, Title 15, United States Code, Section 78dd-2 and
   bribery of a public official of Ecuador, a felony violation of
   the penal code of the Republic of Ecuador, are specified
   unlawful activities, pursuant to Title l8, United States Code,
   Sections 1956(c)(7)(B )(iv) and (D).
               THE U .S. FOREIGN CORRUPT PRACTICES ACT (FCPA)

             5.   Your affiant is aware that the FCPA was enacted
   by Congress for the purpose of, among other things, making it
   unlawful to act corruptly in furtherance of an offer, promise,
   authorization, or payment of money or anything of value,
   directly or indirectly, to a foreign official for the purpose of
   obtaining or retaining business for or with, or directing
   business to any, person .     15 U .S .C . 55 78dd-1, et seq.
               6.   The   FCPA   prohibits   udomestic    concernsz' which
   include residents of the United States, from making use of the
   mails or any means or instrumentality of interstate commerce
   corruptly in furtherance of an offer, payment, promise to pay,
   or authorization of the payment of any money, or offer, gift:
   promise to give, or authorization of the giving of anything of
   value, to a foreign official or to a person, while knowing that
   a11 or part of such money or thing of value would be and had
   been offered, given, or promised to a foreign official, for
    purposes of (i) influencing acts or decisions of such foreign
    official in his official capacity; (ii) inducing such foreign
    official to do or omit to do acts in violation of the lawful
    duty of such official; (iii) securing any improper advantage; or
     (iv) inducing such foreign official to use his influence with a
    foreign government or agencies or instrumentalities thereof to
    affect or influence acts      decisions of such government or
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 5 of 13




   agencies or instrumentalities, in order assist the domestic
   concern to obtain or retain business for or with , or directing
   business to, any person . 15 U .S .C . 5 78dd-2 (a) and (h)(1)(A ).

                                THE ECUADOR IAN PENA L CODE
                       RELATIN G TO BR IBERY OF A PUB LIC O FFICIAL

             7.   From my review of an English translation of the
   Penal Code of the Republic of Ecuador (the nEcuadorian Penal
   Code/') in effect from at least in or around February 2014
   through the present, the penal code contains the following
   relevant provision relating to bribery of a public official, as
   translated from Spanish :

                         a.     Article 280      (Briberyj: Any public servant
   and any person that acts on behalf of a state power within any
   of the State's institutions, listed in the Constitution of the
   Republic, that receives or accepts, directly or through a third
   party, an improper econom ic benefit, or any other type of
   benefit for himself or for a third party , either to carry out,
   omit, expedite, delay or condition matters related to his or her
   functions, shall be punished with a term of imprisonment of one
   to three years . If the public servant executes an act or fails
   to carry out the proper act, he or she shall be punished with a
   term of imprisonment of three to five years .     If the conduct
   described is carried out in order to commit another crime, the
   public servant shall be punished with a term of imprisonment of
   five to seven years. Any person who in any way offers, gives or
   promises any public     servant   a  donation ,  gift, promise,
   advantage, or improper economic benefit      in order for such
   servant to carry out, omit, expedite, delay, or condition
   matters related to his or her functions, or in order to comm it a
   crime, shall be punished with the same penalties issued against
   public servants.

                              RELEVAN T ENT IT IE S A ND IND IV IDUA LS

                  8.     Seguros             S .A .   (Mseguros   Sucre'') was
   state-owned insurance company of Ecuador .     Segu ros Su cre w as
   controlled by the government of Ecuador and performed a function
   that   Ecuador   treated   as  its   own,   and   thus    was   an
   ninstrumentality'' of the Ecuadorian government as that term is
   defined in the FCPA, Title 15, United States Code , Section 78dd-
   2 (h ) (2) (A ) .
             9.  JUAN RIBAS DOMENECH : one of    defendants, was
   citizen of Ecuador who served as the Chairman of Seguros Sucre
   and    advisor to the President of Ecuador from at least in
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 6 of 13




   about 2013 through at least in or about 2017 .        JUAN RIBAS
   DOMENECH was a nforeign official'' as that term is defined in the
   FCPA, Title 15, United States Code, Section 78dd-2 (h)(2)(A ).
   JUAN RIBAS DOMENECH maintains residence          in Miami-Dade County,
   Florida.

             10. FELIPE MON/ALEAHO BOTERO , one of the defendants,
   was a Colombian citizen who was an executive and shareholder of
   Insurance Broker's Colombian-based subsidiaries from in or
   around at least 2013 through in or around 2019.

             11.   nInsurance Brokerr'' a company whose identity is
   known to your affiant, was a reinsurance broker and risk adviser
   based in the United Kingdom . Insurance Broker wholly- or
   majority-owned subsidiaries based in Colombia through which it
   acted as a broker for insurance companies in Colombia and Latin
   America, assisting them to reinsure their risks in the local and
   international (relinsurance markets.       Seguros Sucre was a client
   of Insurance Broker.   Insurance Broker conducted its business
   with Seguros Sucre through its Colombian based subsidiaries and
   other wholly- or majority-owned entities.
             12 . JOSE VICENTE GOMEZ AV ILES, one of the defendants,
   was an Ecuadorian citizen, a U .S. lawful permanent resident, and
   one of the owners of Introducer Company .     JOSE V ICENTE GOMEZ
   AVILES maintained residence in Miami-Dade County, Florida . JOSE
   VICENTE GOMEZ AVILES was a ''domestic concern'' as that term is
   defined in the FCPA, Title 15, United States Code, Section 78dd-
   2 (h ) (1) (A ).
             13 .  nIntroducer Companyz'' a company whose identity
   is known to your affiant, was a Panama registered company that
   operated as a reinsurance introducer.         In that capacity,
   Introducer Company helped companies obtain and retain contracts
   with Seguros Sucre in exchange for receiving a commission .

             14 . uIntermediary  Company           company whose
   identity is known to your affiant, was a company formed and
   registered in Panama . Tntermediary Company 1 held a brokerage
   account with a bank in Switzerland (the uIntermediary Company 1
   brokerage account'').   JOSE VICENTE GOMEZ AVILES controlled
   Intermediary Company 1 and could direct payments into and out of
   the Intermediary Company 1 brokerage account .

             15 . A'Intermediary Company 2'' a company whose identity
   is known to your affiant , was a company formed and registered in
   the Cayman Islands .      Intermediary Company 2 held multiple
   accounts with a bank in the United States , at least three of
   which were used to facilitate transfers of cash and securities
                                    4
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 7 of 13




   between accounts identified herein (the nIntermediary Company
   accounts'/).
             16. uIntermediary  Company   3,// a   company   whose
   identity is known to your affiant, was      company formed and
   registered in Panama . Intermediary Company 3 held a brokerage
   account with a bank in Switzerland (the A'Intermediary Company 3
   brokerage account//), which was held for the benefit of JUAN
   RIBAS DOMENECH and received and held a portion of the bribe
   payments from JOSE VICENTE GOMEZ AVILES and FELIPE MONCALEANO
   BOTERO to JUAN RIBAS DOMENECH .      The Intermediary Company 3
   brokerage account was largely funded by Intermediary Company 1.

             17. nFinancial Advisor,'' an individual whose identity
   is known to your affiant, was a dual United States and
   Ecuadorian citizen, a relative of JOSE VICENTE GOMEZ AVILES, and
   a financial advisor at a financial services firm who had
   authority to cause transfers into and from the Intermediary
   Company 1 brokerage account, Intermediary Company 2 accounts,
   and Intermediary Company 3 brokerage account . Financial Advisor
   was a udomestic concern'' as that term is defined in the FCPA ,
   Title 15, United States Code, Section 78dd-2 (h) (1) (A ), and a
   nUnited States person'' as that term         is defined    in   the FCPA,
   Title 15, United States Code, Section 78dd-2 (i).
              OVERV IEW OF THE SCHRM R TO LAUNDER BR IBERY PROCEED S

              18. As described in greater detail below , JUAN RIBAS
   DOMENECH , while acting as Chairman of Seguros Sucre, received
   bribes from JOSE VICENTE GOMEZ AV ILES and FELIPE MONrAT.RAHO
   BOTERO , in exchange for using his position to assist JOSE
   VICENTE GOMEZ AVILES and others to obtain and retain business
   for Insurance Broker with Seguros Sucre, in violation of the
   FCPA and Ecuador's 1aw against bribery of a public official.

             l9. In order to conceal and disguise the bribe
   payments, JUAN RIBAS DOMENECH , JOSE VICENTE GOMEZ AVILES, and
   FELIPE MONCALRAHO BOTERO , together with others, caused bribery
   proceeds of at least approximately $1,004,000 to be laundered
   through bank accounts in the United States for the benefit of
   JUAN RIBAS DOMENECH and others, in violation of U .S. money
   laundering laws.

                 THE BRIBER Y AND MONEY LAUNDER IN G SCHRMR

              2O . From m y review  emails, contracts, documents,
   bank records, witness interviews and from my participation in
   this investigation, I have learned, among other things,
   following :
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 8 of 13




              21. From at least in or around 2013 through at least
   in     around 2017, JUAN RIBAS DOMENECH , as Chairman of Seguros
   Sucre, had influence relating to the award of Seguros Su c r e
   contracts .

             22 . In or around June 2013, Insurance Broker obtained
   reinsurance business from Seguros Sucre to be the reinsurance
   broker for the Ecuadorian Ministry of Defense (UMOD'') for the
   period 2013 through 2014 .

                    In



              24.        around early 2014, FE LIPE MON rAT.MANO BOTER O
   approached the owners of Introducer Company, including JOSE
   VICENTE GOMEZ AVILES, about helping Tnsurance Broker retain the
   contract to provide reinsurance for MOD . FELIPE M ON CALEANO
   BOTERO and the other owner of Introducer Company arranged
   meetings with Seguros Sucre officials , including JUAN RIBAS
   DOMENECH .   Following these meetings , Seguros Sucre agreed
   retain Insurance Broker's MOD policy .

            25 . In or around May 2014, after Seguros Sucre agreed
  to maintain Insurance Broker's MOD policy , Insurance B roker
  approved Introducer Company as an introducer .  Insurance Bro ker
  approved the payment of any future commissions to Introducer
  Company's Panama bank account given that Introducer Company was
  a Panama-based company .

            26.        around September 2014, Insurance Broker and
  Introducer Company reached an agreement whereby Insurance Broker
  agreed to pay Introducer Company $1.8 million commission for the
  MOD 2013 through 2014 contract and an 8% commission on the MOD
  2014 through 2015 contract .

            27 . The commission payments to Introducer Company
  however, were not made to its approved Panama bank account ,
                                                               .
  Rather, at JOSE VICENTE GOMEZ AVILES'S request and with FELIPE
  MONCALEAHO BOTERO'S approval, payments totaling approximately
  $10.8 million in comm issions to Introducer Company were made to
  accounts in the United States, Panama , and Sw itzer land th at were
  not held in the Introducer Company's name but rather in the name
  of Intermediary Company 1 and other entities .

            28 . Specifically, from on or about October 2, 2014 to
  on or about October 28 , 2016, a U . S . bank account held by
  Insurance Broker's Colombian subsidiary made at least eleven
  wire transfers totaling at least approximately $ 6, 510 ,735 to
                                  6
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 9 of 13




   Intermediary Company 1's brokerage account in Switzerland .
   These payments were Introducer Company's commissions from the
   reinsurance policies with Seguros Sucre to insure MOD and other
   state-owned entities of Ecuador .

             29. In or around February 2015, JOSE V ICEN TE GOM E Z
   AVILES and FELIPE MONCALEANO BOTERO caused to be created a
   false, backdated contract between Insurance Broker's Colombian-
   based subsidiary and Intermediary Company 1, signed by FELIPE
   MONCALEAHO BOTERO , which was sent to Intermediary Company 1's
   Swiss bank to justify the payments sent by Insurance Broker to
   Intermediary Company 1 .

             30. A portion     of the commission payments      from
   Insurance Broker to Introducer Company for the Seguros Sucre
   contracts were funneled to JUAN RIBAS DOMENECH and others close
   to him through transactions involving multiple intermediary
   companies and securities transfers .  Specifically: Intermediary
   Company 1 brokerage account, which was funded almost exclusively
   with Insurance Broker commission payments to Introducer Company
                                                                           ,
   transferred at least approximately $682,000 in cash and
   $1,975,000 worth of securities ($2,657, 000 total value) to
   Intermediary Company 3 brokerage account, which was held for the
   benefit of JUAN RIBAS DOMENECH .     A11 but one of these transferb
   occurred though U .S .- based accounts held by Intermediary
   Company 2 . Furthermore, Intermediary Company 1 and Intermediary
   Company 3 Swiss-based brokerage accounts funneled through
   Intermediary    Company   2   U . s .-based   accounts   at   least
  approximately $750,000 into U.s.-based accounts held by JUAN
  RIBAS DOMENECH and at least approximately $254,000 into U. S .-
  based accounts held by JUAN RIBAS DOMENECH'S relatives .

                 On or about March 23, 2016, Financial Advisor
  exchanged emails with his assistant regarding Tntermediary
  Company 1 payments made to JUAN RIBAS DOMENECH between in or
  around November 2014 and January 2016 and those still pending .
  The correspondence references JUAN RIBAS DOMENECH by initials
  and by name and also references JUAN RIBAS DOMENECH as linked to
  Intermediary Company 3.

        A . NovomHer 2014 Transfer of $400,000 for Benefit of JUAN
        RIBA S DOM EN ECH

            32. On or about November 3 , 2014, JOSE VICENTE GOMEZ
  AVILES caused the Intermediary Company 1 brokerage account to
  transfer approximately $400,000 to the Intermediary Company 3
  brokerage account, which was an account used to receive and hold
  funds for the benefit of JUAN RIBAS DOMENECH .
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 10 of 13




          B.      Decomner 2014 Payment of $300,000 to JUAN RIBAS
    DOMENECH

                33.      On   or    about    December     8,     2014,    Intermediary
    Company 1's brokerage account transferred approximately $319, 777
    of Introducer Company's commissions on the MOD contracts t
                                                               o on e
    of the Intermediary Company 2 accounts through the purch
                                                            ase o f a
    security .

                34.      On   or    about     December     18,    2014,      the   same
    Intermediary Company 2 account wired $300, 000 of the $319,777 to
    a U.S. based bank account in the name of JUAN RIBAS DOMENECH .

          C.     January 2015 Payment of                $282,000 to Intermediary
          Company 3

             35 . On or about December 9, 2014, while in
   Southern District of Florida, JOSE VICENTE GOMEZ AVILES sent an
   email to Financial Advisor, directing him to transfer $282 000
                                                              ,
   to nel amigo.''

                  On or about December 12, 2014 , Financial Advisor
   caused the Intermediary Company l brokerage account to transfer
   approximately $310,158 to one of the Intermediary Company 2                            .

   accounts through the purported purchase of a security .

             37. On or about January 15 , 2015, Financial Advisor
   caused the Intermediary Company 2 account to wire approximatel
   $282 , 000 of the $310,158 to the Intermediary Company 3 brokerage
                                                                    y
   account .

               June 2015 Payment of $100,000 to JUAN RIBAS DOMENECH
             38.      or about June 8 , 2015, Financial Advisor
   caused the Intermediary Company 3 brokerage account to transfer
   approximately $106,706 back to one of the Intermediary Company 2
   accounts through the purchase of a security .

                                   about    June   8,   2015,    Financial    Advisor
   caused the same Intermediary Company 2 account to wire $100 , 000
   of the $106,706 to a U.s.-based bank account in the name of JUAN
   R IBA S DOM ENECH .

         E. March and Aprii 2016 Payment of $104,000 to JUAN RIBAS
         DOMENECH 'S Re iative s

             40 . From on or about March 31, 2016 to on       about
   April 11, 2016, Financial Advisor caused one of the Intermedi
   C                                                            ary
     ompany 2 accounts to make three wire transfers to the U . S .
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 11 of 13




    based accounts in the names of relatives of JUAN RIBAS DOMEN
    th                                                           ECH
      at totaled approximately $104,000 .

    Ad             First, on or about March          2016   Financial
                                                         ,
      visor    causedthe Intermediary Company       account t
                                                              o wire
    approximately $29,000 to a U.s. - based bank account in the name
    of a relative of JUAN RIBAS DOMENECH .

                42. Second, on or about April              2016   Financial
                                                               ,
   Advisor     caused the Intermediary Company            acc
                                                             ount      wire
   approximately $65,000 to a U .s v based bank account in               nam e
   of a second relative of JUAN RIBAS DOMENECH .

                43. Third, on or about April 1l, 2016, Financial
   Advisor     caused the Intermediary Company 2 acco
                                                     unt to wire
   approximately $10,000 to a U.s.-based bank account in the name
   of a third relative of JUAN RIBAS DOMENECH .

              44. On or about May 12, 2016, Financial Advisor
   caused the Intermediary Company 3 brokerage account to t
   $104 000 in securities to the Tntermediary Company 2 acc ransfer
       ,
                                                            ount in
   order   to   reimburse  Intermediary  Company   2   f
                                                         or  making
   approximately $104,000 in transfers to JUAN RIBAS DOMENECH'S
   relatives .

        E.     May-August 2016 Rmnils Regarding ''Loans'' from FEL IPE
        M ON CALRAHO BOTER O to JUAN R IBA S DOM EN ECH and Another
        Seguros Sucre Official

             45. Between in or around May 5, 2016 and June 6, 2016
   FELIPE  MONrAT.
                 EAHO BOTERO sent em ails to JOSE VICENTE GOM EZ
   AVILES  and the other owner of Tntroducer Company di
                                                            scussing
   repayment owed to FELIPE MONOAT.
                                  RAHO BOTERO for $200, 000 nloaned''
   to Efirst name of a second Seguros Sucre executiveq with the
   agreement     to   be   repaid   from   the   MOD   commission .   FEL IPE
  MONCALEAHO BOTERO also referenced the ''1%/' for (first name of a
  second Seguros Sucre executiveq.
            46. On       about August 8, 2016, FEL IPE M ON CA LKANO
  BOTERO emailed JOSE V ICENTE GOME Z AVILES and the other owner of
  Introducer Company referencing $80,000 that he had transferred
  from his personal funds for uTermopinchincha '' which your
                                                    ,
  affiant believes to be a reference to CELEC EP Termopinchincha,
  a business unit of the Ecuadorian public electric compan
                                                              y and
  one of the entities in connection with which Insurance Broke r
  received reinsurance business with Seguros Sucre .
                                                             FEL IPE
  MONCALRRHO BOTERO further stated (translated from Spanish), ''We
  need to find     way for me to get back this 80 000 plus the
                                                      ,
  200,000 that    transferred last year             to t
                                                         ransfer an
                                       9
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 12 of 13




    adjustment to Juan.''        Your affiant    believes
    reference to JU AN R IBA S DOM ENE CH .

             47. Based    On   the   foregoing,  specifically  the
   transfers made from Intermediary Company 1 to Intermediary
   Company    and Intermediary Company 3 knowing that a portion of
   such money would be offered , given, or promised, directly or
   indirectly, to JUAN RIBAS DOMENECH , there is probable cause to
   believe that, from in or around 2014 through at least in o r
   around 2016, JOSE VICENTE GOMEZ AVILES , a 'Adomestic concern''
   under the FCPA, willfully and corruptly made use of the mails
   and means and instrumentalities of interstate commerce in
   furtherance of an offer and promise to make payments for the
   benefit of Ecuadorian officials, including JUAN RIBAS DOMENECH
   for the purpose of corruptly influe                            ,
                                         ncing those officials in
   order to assist JOSE VICENTE GOMEZ AVILES in obtaining
                                                               and
   retaining business for, and directing business to      himself,
                                                        ,
   Introducer Company, FELIPE MONCALEANO BOTERO , and Insurance
   Broker,     violation of Title 15, United States Code, Section
   78dd-2 .

                48. Based on the foregoing , and based on my review of
   the Ecuadorian Penal Code , there is also probable cause to
   believe that the bribery scheme conducted by JUAN RIBAS
   DOM EN ECH , JO SE V ICEN TE GOME Z AV ILES , and FELIPE MONCALEANO
   BOTERO, and others as described above , in which JUAN RIBAS
   DOMENECH received bribes from JOSE VICENTE GOMEZ AVILES and
   FELIPE MONCALEANO BOTERO in exchange for , among other things,
   obtaining and retaining contracts from Seguros Sucre , w a s a n
   offense under, ânter alia, Ecuadorian 1aw prohibiting bribery of
   public officials.

              49. Based     on    the   foregoing ,   specifically    the
   subsequent movement of a portion of the payments received by
   Intermediary Company 2 and Intermediary Company 3 , directly or
   through securities transactions, from Intermediary Company 1, to
   accounts held in the name of or for the benefit of JUAN RIBAS
   DOMENECH or his relatives, there is also probable cause to
   believe that, in or around 2014, through at least in or around
   2016, JUAN RIBAS DOMENECH , JO SE V ICENTE GOME Z AV ILE S and FEL IPE
                                                             ,
   MONCALRAHO BOTERO    conspired with others to commit money
   laundering .  Specifically, there is probable cause to believe
   that JUAN RIBAS DOMENECH conspired with JOSE VICENTE GOMEZ
   AV ILES and FEL IPE M ON CA LRAH O BOTERO , and others, to launder
   bribery proceeds in U . S. currency through bank accounts
   including bank accounts in the United States, in order to            ,
   conceal the nature, location, source , ownership , and control
Case 1:20-mj-02228-JJO Document 3 Entered on FLSD Docket 02/13/2020 Page 13 of 13




    the proceeds,                  violation                   United States Code ,
    Section l956 (h).

                                             CONCLU SION

    Based on the foregoing , I believe            probable cause exists to
    issue a criminal complaint and arrest
    RIB                                              warrant charging JUAN
       AS D OMENECH , JOSE V ICENTE GOM E Z AV ILE S and FELIPE MONrALEAHO
                                                    ,
    BOTERO with violating Title 18 , United States Code
    1956(h).                                                               ,   Section

    Your affiant therefore                 respectfully requests that the Court
    enter a complaint for                 the foregoing violations and issue a
    w arrant fo r the arrest               of JU AN RIBA S DOM EN ECH , JOSE VICENTE
    GOMEZ AV ILES , and FELIPE            M ON CAT.
                                                  RAN O BO TERO .


                                                                   <


                                               JE      LAM IRAN D
                                               S CIA L AGENT
                                               INTERNAL REVENUE SERV ICE

                         ,:
   sw orn to        fo        me   h 's
    lz-th day of         brua y 2 2

   UNITE D               ISTRA TE JUDGE
   SOUTHER     DT    RICT OF FLORIDA
